                                                                                                                FILED
AO 245B (CASD Rev. III 9) Judgment in a Criminal Case


                                      UNITED STATES DISTRICT CO                                        i;;LERK. U.S OISTRIC't COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA SOUTHERN ;JI; R1                            ·1 Of CALIFORNIA
                                                                          BY                                                   DEPUTY
               UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL ASE
                                 v.                                  (For Offenses Committed On or After November I, I 987)


              GUILLERMO AVALOS-ROBLES                                   Case Number:          19CR0434-DMS

                                                                     Charles Guthrie CJA
                                                                     Defendant's Attorney
USM Number                       16552298
D -
THE DEFENDANT:
[gJ pleaded guilty to count(s)        I of the Information

D      was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                      Connt
Title & Section                   N atnre of Offense                                                                 Nnmber(s)
8 USC 1326                        REMOVED ALIEN FOUND IN THE UNITED STATES                                              I




     The defendant is sentenced as provided in pages 2 through                 2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of I 984.

D      The defendant has been found not guilty on count(s)

D      Count(s)                                                is         dismissed on the motion of the United States.

       Assessment: $100.00



D      JVTA Assessment*:
       *Justice for Victims of Trafficking Act of2015, Pub. L. No. I 14-22.
[:g]No fine                D Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                     May24 2019
                                                                    Date oflmposition of Sentence



                                                                    HON. Dana M. a r
                                                                    UNITED STATES DISTRICT JUDGE
•
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

    DEFENDANT:                GUILLERMO AVALOS-ROBLES                                                  Judgment - Page 2 of 2
    CASE NUMBER:              19CR0434-DMS

                                                     IMPRISONMENT
    The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
    FIFTEEN (15) MONTHS.




    D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
    D     The court makes the following recommendations to the Bureau of Prisons:




    D     The defendant is remanded to the custody of the United States Marshal.

    D     The defendant must surrender to the United States Marshal for this district:
          D     at
          D     as notified by the United States Marshal.

          The defendant must surrender for service of sentence at the institution designated by the Bureau of
    D
          Prisons:
          D     on or before
          D     as notified by the United States Marshal.
          D     as notified by the Probation or Pretrial Services Office.

                                                          RETURN
    I have executed this judgment as follows:

          Defendant delivered on

    at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                       By                     DEPUTY UNITED STATES MARSHAL



                                                                                                          19CR0434-DMS
